By the Court.
The purchase of the timber lying in Missis-que river at different places, and the agreement to receive the' timber as it lay in the river, was an executed contract, a sale which placed the property at the dispos'al and risque of the plaintiffs in error ; the whole agreement taken together, and the situation of the property, did not require any other delivery to transfer the property,' and the plaintiffs in error were liable, by the contract, to pay for all the sticks of timber which actually lay in the river, and they could have taken possession of at the time of making the contract.
As the sale was complete the subsequent acts of trespassers could not excuse the purchasers from the payment.
Judgment — There is no error, and Judgment of County Court affirmed.